Citation Nr: 0909904	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  99-20 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to service connection for a chronic foot 
infection.

2. Entitlement to service connection for rheumatoid 
arthritis.

3. Entitlement to special monthly pension by reason of being 
in need of regular aid and attendance or on account of being 
housebound.



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1965 
to September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") in January 2008, 
which vacated a July 2006 Board decision denying service 
connection for a chronic foot infection and for rheumatoid 
arthritis as well as entitlement to a special monthly pension 
by reason of being in need of regular aid and attendance or 
on account of being housebound, and remanded those three 
issues for additional development.  This matter initially 
arose from rating decisions by the Pittsburgh, Pennsylvania, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The Board notes that the claims file contains an August 2008 
rating decision in which the RO attempted, in part, to 
adjudicate a petition to reopen these three claims while they 
were still in appellate status.  The Board points out that 
the attempted adjudication was premature as the Board's July 
2006 decision was not a final decision on this matter.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant, if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA duty to 
assist also requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim and in claims for disability 
compensation requires that VA provide medical examinations or 
obtain medical opinions when necessary for an adequate 
decision.  38 C.F.R. § 3.159. 

The parties in the Joint Motion agree that a remand is 
necessary for the Board to address whether an examination is 
needed to determine if the Veteran's current foot condition 
is related to service.  

Service treatment records show that in April 1966 the Veteran 
was treated with Desenex for athlete's foot.  In July 1966 an 
infected area on the sole of his foot and the top and side of 
his foot were noted for tenderness.  An October 1966 record 
reflects bilateral maceration and scaling of the interspaces 
of his feet.  The examiner gave an impression of tinea pedis.  
The July 1967 separation examination listed no abnormalities 
of the feet though the Veteran's contemporaneous report of 
medical history indicated that he had foot trouble.

Post-service medical records include a May 1982 letter from 
Dr. J.V., a retired private physician, who stated that he had 
examined the Veteran in September 1967 when the Veteran 
sought employment in a steel mill.  Dr. J.V. stated that he 
found evidence of malarial infection, weakened kidneys, badly 
infected feet and groin area, and evidence of blood poisoning 
in the legs from the infected feet.  

The Veteran underwent a VA examination in February 1998 
during which he complained of constant burning, tingling, and 
paresthesia of both feet.  The VA examiner diagnosed tinea 
pedis of both feet.  

Considering the Court Order and the attorney's March 2009 
letter to the Board, the Board finds that a remand for an 
examination and opinion is warranted as there is not 
sufficient medical evidence in the claims file with which to 
make a decision on whether the Veteran's foot disorder is 
related to service.  Therefore, the Board will remand the 
issue of a chronic foot infection for the AMC/RO to arrange 
for a VA examination and medical opinion on the etiology of 
the Veteran's claimed chronic foot infection.

The parties in the Joint Motion agree that a remand also is 
necessary to obtain a contemporaneous medical examination of 
the Veteran's rheumatoid arthritis in order to provide an 
opinion on whether any current rheumatoid arthritis is 
associated with his military service.  Therefore, on remand 
the AMC/RO also should schedule the Veteran for a VA 
examination and opinion regarding his rheumatoid arthritis.

Regarding the Veteran's special monthly pension, the parties 
in the Joint Motion contended that the Board discounted 
medical evidence favorable to the Veteran's claim.  They 
directed the Board to explain why it discounted November 2004 
examinations on regular aid and attendance and why it found, 
after the Veteran did not report to a scheduled examination, 
that the remaining evidence was insufficient to establish the 
need for aid and attendance when the medical evidence from 
the November 2004 examinations conflicted with a September 
2003 VA field examination.  In a March 2009 letter, the 
Veteran's attorney has requested a remand for examination to 
determine the Veteran's status because evidence in the record 
reflects that he is in need of regular assistance regarding 
the administration of his medications and that he is 
housebound.  In order to resolve the conflicting medical 
opinions on this issue, therefore, the AMC/RO should schedule 
the Veteran for an examination and opinion as to whether he 
meets the requirements for a special monthly pension by 
reason of being in need of regular aid and attendance or on 
account of being housebound.

Because the veteran's attorney has requested physical 
examination of the veteran, we fully expect that the veteran 
will appear for any scheduled examinations.  

The AMC/RO also should obtain and associate with the claims 
file all outstanding VA and private medical records connected 
with the Veteran's claim.  The Board notes that copies of the 
Veteran's VA outpatient medical records in the claims file, 
from the Pittsburgh VA Medical Centers ("VAMC"), are dated 
to September 1999, and records from the Clarksburg, West 
Virginia VAMC, are dated to July 2004.  Therefore, on remand 
the AMC/RO should obtain any additional records from VA 
facilities that are pertinent to the Veteran's claims on 
appeal.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and his attorney and obtain the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and non-VA, who may possess additional 
records regarding the claimed foot 
infection, rheumatoid arthritis, and the 
Veteran's need for regular aid and 
attendance.  Of particular interest are 
any outstanding records of evaluation 
and/or treatment of these disorders or 
needs from the Pittsburgh VAMCs, for the 
period from September 1999 to the present, 
and from the Clarksburg VAMC, from July 
2004 to the present.  After the Veteran 
has signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be inserted 
in the file.  The Veteran and his attorney 
are to be notified of unsuccessful efforts 
in this regard, in order to allow the 
Veteran the opportunity to obtain and 
submit those records for VA review.

2.  Once the foregoing development has 
been accomplished to the extent possible, 
the Veteran should be scheduled for VA 
examinations for opinions as to whether 
his foot disorder and rheumatoid arthritis 
are related to service and whether he is 
entitled to regular aid and attendance.  
All indicated tests and studies are to be 
performed.  Prior to each examination, the 
claims folder and a copy of this remand 
must be made available to each physician 
for review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of each 
examiner.  The opinions should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.  All opinions rendered 
by the physicians are to include 
sustainable reasons and bases to support 
their opinions.  

a)  Regarding the claim for service 
connection for a chronic foot infection, 
an examining orthopedist, after 
examination of the Veteran, is to indicate 
whether there is at least a 50 percent 
probability or greater (at least as likely 
as not) that any present chronic foot 
infection disability was incurred as a 
result of service.  The examiner is to 
comment on whether the veteran presently 
has badly infected feet and blood 
poisoning in the legs as averred by Dr. 
J.V., M.D. (retired) in his May1982 
statement that can be related to service. 

b)  Regarding the claim for service 
connection for rheumatoid arthritis, an 
examining rheumatologist, after 
examination of the Veteran, is to indicate 
whether there is at least a 50 percent 
probability or greater (at least as likely 
as not) that any present rheumatoid 
arthritis disability was incurred as a 
result of service.  

c)  A physician also should examine the 
Veteran to determine his need for regular 
aid and attendance.  All indicated tests 
and studies are to be performed, and a 
comprehensive social, educational and 
occupational history are to be obtained.  
The physician is to indicate whether the 
Veteran: (1) Is blind or so nearly blind 
as to have corrected visual acuity of 
5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 
degrees or less; or, (2) Is a patient in a 
nursing home because of mental or physical 
incapacity; or, (3) is unable to dress or 
undress himself, or to keep himself 
ordinarily clean and presentable; frequent 
need of adjustment of any special 
prosthetic or orthopedic appliances which 
by reason of the particular disability 
cannot be done without aid (this will not 
include the adjustment of appliances which 
normal persons would be unable to adjust 
without aid, such as supports, belts, 
lacing at the back, etc.); is unable to 
feed himself through loss of coordination 
of upper extremities or through extreme 
weakness; is unable to attend to the wants 
of nature; or incapacity, physical or 
mental, which requires care or assistance 
on a regular basis to protect the claimant 
from hazards or dangers incident to his 
daily environment. 

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examinations.  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claims.

4.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed.  
If any benefit sought remains denied, the 
Veteran and his attorney should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




